Citation Nr: 0420329	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
right patella, post-operative right lateral meniscectomy, 
currently evaluated at 10 percent disabling (right knee 
disability).

2.  Entitlement to an initial compensable rating for a right 
knee surgical scar.

3.  Entitlement to service connection for a back condition as 
secondary to the veteran's service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that granted the veteran's claim of entitlement to a 
compensable evaluation for his service-connected right knee 
disability, increasing the evaluation to 10 percent 
disabling, effective February 20, 1996.  By a November 2000 
decision, the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania denied the veteran's claim of entitlement to an 
increased rating for his service-connected right knee 
disability, granted service connection for a right knee scar 
and assigned a zero percent rating effective December 17, 
1998, and denied service connection for a back condition as 
secondary to the veteran's service-connected right knee 
disability.  The veteran perfected a timely appeal of these 
determinations to the Board.

During the course of this appeal, the veteran's claims folder 
was transferred to the Regional Office and Insurance Center 
in Philadelphia, Pennsylvania.

In March 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) in Washington, D.C.  

Since the veteran has appealed the initial disability ratings 
assigned following the grant of service connection for a 
right knee scar, the Board has framed this issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Additionally, the Board notes that the veteran's testimony 
before the Board has reasonably raised the issue of 
entitlement to an earlier effective date for his service-
connected right knee scar.  As this matter has not been 
developed or adjudicated by the RO, it is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that for various reasons each of the veteran's claims must be 
remanded for further action.

As a preliminary matter, the Board notes that subsequent to 
the date the veteran filed his claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, was enacted in November 2000.  This liberalizing law 
is applicable to the appellant's claims because they are 
pending before VA.  See Bernklau v. Principi, 291 F.3d 795, 
806 (Fed. Cir. 2002).  The Act and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 U.S.C.A. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on any of his claims, or what VA would 
do pursuant to the VCAA to assist him with respect to these 
claims.  Further, in the May 2002 Statement of the Case, the 
RO again did not provide an explanation of the impact of the 
VCAA on his claims.  The Board therefore finds that the RO 
should inform the appellant and his representative of the 
VCAA and its notification provisions.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); see also Graves v. 
Brown, 8 Vet. App. 522 (1995).  Accordingly, this case must 
be remanded and on remand, the RO must send the veteran a 
letter advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that the veteran provide any 
evidence in his possession that pertains to his claim.

With respect to the veteran's right knee disability, a review 
of the claims folder reveals that, during the course of this 
appeal, the veteran was afforded several formal VA 
examinations for his right knee.  The last such examination 
was conducted in October 2000.  The examination reports 
reflect that at the time the veteran's right knee disability 
was manifested by range of motion of maximum extension from 0 
degrees to maximum flexion of 110 degrees, mild laxity of the 
lateral collateral ligaments of the right knee, pain, 
swelling and difficulty climbing steps.  The veteran reports 
that he treated his condition with medication in the past, 
but no longer takes medication due to negative side effects.

The veteran's right knee disability is currently rated as 10 
percent disabling pursuant to the schedular criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5257, under which 
"other" knee disability, such as lateral subluxation or 
recurrent disability, is evaluated.  The Board notes, 
however, that, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The record 
does not clearly reflect meaningful consideration of those 
provisions by the RO. 

The Board also notes that record indicates that the veteran 
may also suffer from arthritis of the right knee.  The VA 
General Counsel has held that that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).  Furthermore, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating, or, consistent with 38 C.F.R. § 4.59, there must be 
satisfactory evidence of painful motion.  See VAOPGCPREC 9-98 
(1998), 63 Fed. Reg. 56703 (1998).  Precedent opinions of the 
VA General Counsel are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c).  The RO has not considered either decision in 
connection with the issue on appeal.

To ensure that there is no prejudice to the veteran in the 
Board's adjudication of the claim, the Board finds that the 
RO should consider both the applicability of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (consistent with the DeLuca 
decision noted above), as well the veteran's entitlement to 
separate evaluations for arthritis and instability, 
consistent with the provisions of both the 23-97 and 9-98 
opinions, in the first instance.

Further, in his statements and hearing testimony, the veteran 
reported that he was unable to continue working at his job as 
a medical supply technician with the VA Medical Center in 
Wilmington, Delaware, due to his knee and back problems.  The 
veteran also indicated that he was having problems with his 
current employment, cleaning and maintaining the floors at 
his church, due to his disabilities.  Because the veteran's 
contentions indicate that his disabilities interfere with his 
employability beyond that degree contemplated in the assigned 
evaluation.  The Board finds that these assertions raise a 
question as to whether, due to marked interference with 
employment, the regular schedular standards are inadequate to 
evaluate his right knee disability; thus, the RO must, in 
connection with the claim regarding the propriety of the 
initial 10 percent evaluation, consider whether the criteria 
for invoking the procedures for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) are met.

With respect to the veteran's claim for an initial 
compensable rating for his right knee scar, the Board notes 
that there have been significant changes in the pertinent 
rating criteria since the most recent examination in October 
2000.  Specifically, the criteria for evaluating skin 
disabilities were amended effective August 30, 2002.  See 67 
Fed. Reg. 49,596 (Jul. 31, 2002); now codified at 38 C.F.R. 
§ 4.118.  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To date, however, the veteran has not been 
notified of the newly enacted provisions.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the 
veteran's relevant examinations were conducted prior to the 
adoption of the new criteria and therefore do not 
sufficiently addressed the symptomatology contemplated by the 
old and new revisions.  As such, further development, in the 
form of a new VA examination, is warranted.

In addition, the Board notes that the veteran's 
representative has raised the issue of an earlier effective 
date for the veteran's service-connected right knee scar.  To 
date, however, a claim of entitlement to an earlier effective 
date has not been considered by VA.  The Board notes that, if 
an earlier effective date were established for this 
condition, the resolution of that issue may potentially 
impact the veteran's claim for an initial compensable rating 
for his right knee scar.  As such, these claims are 
inextricably intertwined, and a Board decision on his 
increased rating claim at this time would be premature.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  For this reason 
also this claim is remanded.

Finally with respect to the veteran's claim of entitlement to 
service connection for a back condition as secondary to his 
service-connected right knee disability, the Board notes that 
the veteran contends, not only in testimony before the Board 
but also in consultation with VA physicians during the course 
of medical treatment, that his knee condition has caused or 
aggravated his current back problems.  The record, however, 
also contains evidence that the veteran's current back 
problems could be the result of independent incidents, 
including being hit by a 900 to 1,000 pound bundle that 
knocked him to the ground, several slip and fall accidents, 
and lifting heavy objects and boxes in connection with his 
employment.  The Board also observes that the veteran has not 
been afforded a VA examination in connection with his claim.  

Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination to determine the current nature, extent and 
etiology of any back disability found to be present, and to 
determine if the veteran's condition is directly related to 
or had its onset during service, or is secondary to his 
service-connected right knee disability.  Pursuant to the 
VCAA, such an examination is necessary to adjudicate this 
claim, and that in the examination report, the examiner 
should offer an opinion as to the likelihood that any low 
back disability found to be present is directly related to or 
had its onset during service, or whether the veteran's low 
back condition was aggravated by his service-connected right 
knee disability.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  In determining that the 
veteran must be afforded a VA examination with respect to his 
low back claim, the Board notes that the veteran is competent 
to report his symptomatology.  See Charles v Principi, 16 
Vet. App. 370, 374-75 (2002).

Prior to affording the veteran pertinent VA examinations, 
however, the RO must ensure that all of the relevant records 
have been obtained.  In this regard, the Board observes that 
the veteran has received regular treatment at the Wilmington, 
Delaware, VA Medical Center.  The RO should therefore update 
the veteran's claims file to include records from this 
facility dated after December 2000.  The Board notes that any 
treatment that the veteran may have received or is currently 
receiving for his condition at a VA facility would be 
relevant to his claim.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

VA must also obtain any outstanding private medical records 
that have not been associated with the claims file.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  In this case, the veteran testified before the Board 
that he received treatment from a chiropractor in 2001 for 
his back condition.  To date, these records have not been 
requested by the RO or associated with the claims folder.  
Such records, if available, are likely to be relevant to his 
claim and must be associated with the claims file.  

The veteran's VA treatment records also contain an indication 
that the veteran applied and was approved for disability 
benefits from the Social Security Administration (SSA).  The 
veteran's claims file, however, contains no records related 
to SSA disability benefits.

In addition, the record indicates that the veteran is 
enrolled in the VA Vocational Rehabilitation program.  The 
veteran's Vocational Rehabilitation and Education (VRE) 
folder, however, is not associated with the claims folder.  
The information contained in a VRE folder should be 
considered in the adjudication of the veteran's claim.  

And finally, in April 2004, the veteran submitted, directly 
to the Board, evidence related to his resignation from 
employment at the VA Medical Center in Wilmington, Delaware.  
This evidence was not accompanied by a waiver of RO 
consideration.  Because this evidence was not previously of 
record and bears directly on the issues certified for appeal, 
this evidence must initially be considered by the RO.  

For these reasons as well this case must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for his claimed 
conditions.  This should specifically 
include examination and treatment records 
of the Wilmington, Delaware, VA Medical 
Center dated since December 2000, and 
treatment records from the veteran's 
chiropractor dated in 2001.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
VRE folder and associate it with the 
claims folder.  If any such records are 
not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

5.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right knee disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  In rendering his diagnosis, the 
examiner should specifically indicate 
whether the veteran has arthritis and 
instability as a residual of the in-
service right knee injury that is the 
bases of his grant of service connection.  
The examiner also should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his right 
knee (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  

The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

6.  After obtaining and associating with 
the claims folder all available records 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and severity the 
veteran's service-connected right knee 
scar.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
for this study.  All indicated studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should address 
the following:  

a.	Is the veteran's right knee scar (i) 
superficial, poorly nourished, with 
repeated ulceration, and/or (ii) 
superficial, tender and painful on 
objective demonstration?
b.	Is the veteran's scar deep (e.g., 
associated with underlying tissue 
damage)?
c.	Does the scar cause limitation of 
motion?
d.	Is the scar superficial (e.g., not 
associated with underlying soft tissue 
damage) and unstable (e.g., where 
there is frequent loss of covering of 
skin over the scar)?
e.	Is the scar superficial (e.g., not 
associated with underlying soft tissue 
damage) and painful on examination?
f.	Estimate the area or areas covered by 
the scar in square inches and square 
centimeters.  
g.	Does the veteran's scar cause 
limitation of function of the affected 
part?

The examiner should set forth the 
complete rationale all opinions expressed 
and conclusion reached, in a legible 
report.  

7.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any back 
disability found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any back disability found to be present.  
If the examiner diagnoses the veteran as 
having a back disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's back disability was caused by 
or had its onset during service.  The 
examiner should also state the likelihood 
that the veteran has any low back 
condition that was caused or aggravated 
by his service-connected right knee 
disability.  In this regard, the examiner 
should comment on the evidence in the 
record indicating that the veteran was 
involved in several incidents, including 
being hit by a 900 to 1,000 pound bundle 
that knocked him to the ground, several 
slip and fall accidents, and lifting 
heavy objects and boxes in connection 
with his employment.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

8.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.

In adjudicating the claim for a higher 
evaluation for the right knee, the RO 
should take into consideration any 
functional loss due to pain and pain on 
movement, weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)), as well as 
whether separate evaluations for 
arthritis and instability are warranted 
(consistent with VAOPGCPREC 23-97 (1997), 
and VAOPGCPREC 9-98 (1998)).  Finally, 
the RO should consider whether the case 
warrants referral to the Under Secretary 
for Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  

With respect to the veteran's claim for a 
higher rating for his right knee scar, 
the RO should consider whether staged 
ratings are appropriate in light of 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999).  

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

9.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




